Citation Nr: 1045853	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder, to include 
spurring spondylotic discs.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating determination of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was previously before the Board in June 2009, at 
which time it was remanded for further development.  

The issue of entitlement to service connection for a back 
disorder, to include spurring spondylotic discs, is remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on her part.


REMAND

In its June 2009 decision, the Board noted that as it related to 
the issue of service connection for a back disorder, to include 
spurring spondylotic discs, an inservice January 2001 MRI of the 
cervical spine revealed very small posterocentral osteophytes 
with associated spondylotic disc protrusion slightly indenting 
the anterior aspect of the cervical cord causing mild spinal 
canal narrowing.  The Board also noted that the Veteran was seen 
with upper back pain and spasms in July 2000.

The Board further observed that at the time of a July 2006 VA 
examination, the examiner stated that there was no diagnosis 
because there was no pathology to render a diagnosis.  It also 
noted that in a November 2007 letter, G. Armstrong, D.C., 
indicated that the Veteran had been under his care for neck pain 
since September 2005.  He reported that he had reviewed the 
records with regard to the January 2001 MRI and stated that it 
was his professional opinion that the current active treatment 
that the Veteran had been receiving was directly related to the 
pre-existing condition that the January 2001 MRI confirmed.

The Board then went on to note that in April 2008, the Veteran 
was afforded a VA examination, at which time the examiner 
indicated that for the Veteran's cervical spine condition there 
was no pathology to render a diagnosis.  He further reported that 
cervical spine x-rays were within normal limits.

The Board indicated that although the Veteran had been afforded 
two VA examinations with regard to her back, one addressing the 
thoracolumbar region and the other addressing the cervical spine 
region, it did not appear that either VA examiner had the 
Veteran's claims folder available for review as neither examiner 
addressed the inservice findings.  

The Board also stated that treatment records should be obtained 
from Dr. Armstrong, who, in his November 2007 letter, indicated 
that he had been treating the Veteran for neck pain since 2005.

The Board then observed that although the RO may have separated 
the back disorders into two separate areas, cervical spine and 
thoracolumbar spine, the Veteran's claim which had been perfected 
for appeal was a back condition, to include spurring spondylotic 
discs.

The Board stated that based upon the above, and to reconcile any 
differences between the inservice findings, including the January 
2001 MRI results, and the statements from Dr. Armstrong, with the 
findings on the VA examinations, the Veteran was to be afforded 
an additional VA examination to determine the nature and etiology 
of any back disorder and its relationship, if any, to the 
Veteran's period of service.

The Board indicated that after obtaining the records from Dr. 
Armstrong, the Veteran should be scheduled for a VA examination 
to determine the nature and etiology of any current back 
disorder.  The examiner was requested to indicate whether it was 
at least as likely as not (50 percent probability or greater) 
that the Veteran had a back disorder related to her period of 
service, including as a result of the inservice findings of small 
posterocentral osteophytes with associated spondylotic disc 
protrusion at C5-6.  Detailed rationale was requested for any 
opinion that was rendered.

In May 2010, the Veteran was afforded the requested examination.  
The examiner indicated that the claims folder was available for 
review and had been reviewed.  Following examination, the 
examiner rendered diagnoses of cervical spine strain, mild 
degenerative disc disease at C5-6 per X-ray, and lumbosacral 
strain, mild degenerative disc disease.  The examiner then 
indicated that the Veteran's cervical spine condition was not 
caused by or a result of active duty military.  She also 
indicated that the Veteran's lumbar spine condition was not 
caused by or the result of active military service.  The examiner 
stated that the Veteran had had one incident of lumbosacral 
strain/back pain while on active military service.  She then 
cited to Wikipedia for the definition of back pain and gave the 
definition listed in Wikipedia.  

Although the examiner provided the requested opinion, she did not 
address the findings made at the time of the January 2001 
cervical spine MRI, which revealed very small posterocentral 
osteophytes with associated spondylotic disc protrusion slightly 
indenting the anterior aspect of the cervical cord causing mild 
spinal canal narrowing, as was required by the remand.  She also 
did not address the November 2007 letter/statement from Dr. 
Armstrong, who stated that it was his professional opinion that 
the current active treatment that the Veteran had been receiving 
was directly related to the pre-existing condition that the 
January 2001 MRI confirmed.  

The Board also notes that the Veteran has now been found to have 
degenerative disc disease of the lumbar and cervical spine on the 
most recent VA examination.  Furthermore, the Board observes that 
the Veteran was seen with complaints of back pain on several 
occasions during her period of active service as opposed to on 
only one occasion as was reported by the May 2010 examiner.  For 
example, the service treatment records show that the Veteran was 
seen on December 19, 1984 for complaints of low back pain for one 
week, which was considered to be mechanical low back pain.  The 
service treatment records also show that the Veteran was seen on 
July 10, 2004 with a complaint of upper back pain or spasms for 
two hours, which was considered to be muscle spasm or muscle 
strain.  She was also seen again on the following day for right-
sided upper back pain.  In addition, an MRI of the cervical spine 
was obtained in January 2001 to rule out possible segmental 
myoclonus; this was interpreted as showing the osteophytes and 
disc protrusion referred to in both the previous remand and again 
above.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.  Moreover, 
where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the examiner who conducted the May 2010 
VA examination.  Following a complete 
review of the claims folder, to include a 
copy of this remand, the examiner is to 
again indicate whether it is at least as 
likely as not (50 percent probability or 
greater) that the currently diagnosed 
lumbar and cervical spine disorders, to 
include cervical and lumbar strain and 
cervical and lumbosacral degenerative disc 
disease, are related to the Veteran's 
period of service, including as a result of 
the inservice findings of small 
posterocentral osteophytes with associated 
spondylotic disc protrusion at C5-6.  In 
rendering the opinion, the examiner must 
make reference to and discuss the inservice 
findings/complaints of back pain; the 
results/findings of the January 2001 MRI; 
and the November 2007 report/letter from 
Dr. Armstrong.  Complete detailed rationale 
is requested for each opinion that is 
rendered.  

If the May 2010 VA examiner is not 
available, schedule the Veteran for an 
additional VA examination by an appropriate 
examiner, with the claims folder, to 
include a copy of this remand, being made 
available to the examiner.  The examiner is 
then requested to answer the above listed 
questions, providing detailed rationale and 
addressing the above referenced findings 
when rendering his/her opinion.  

2.  If it becomes necessary to schedule an 
additional VA examination, the Veteran 
should be advised in writing that it is her 
responsibility to report for the VA 
examination(s), to cooperate with the 
development of her claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to her last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

